

EXECUTION VERSION


AMENDMENT NO. 6 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 6 (this “Amendment No. 6”) is entered into as of
November  10, 2010, by and among SMP MOTOR PRODUCTS LTD., a corporation
amalgamated under the laws of Canada (“Borrower”), STANDARD MOTOR PRODUCTS,
INC., a New York corporation (“SMP”), STANRIC, INC., a Delaware corporation
(“SI”; and together with SMP, each individually a “Credit Party”, and
collectively, “Credit Parties”), lenders who are party from time to time to the
Credit Agreement (“Lenders”), GE CANADA FINANCE HOLDING COMPANY, a Nova Scotia
unlimited liability company, for itself, as Lender, and in its capacity as agent
for the Lenders (“Agent”), and GE CAPITAL MARKETS, INC., as Lead Arranger and
Bookrunner.
 
BACKGROUND
 
Borrower, Agent and Lenders are parties to a Credit Agreement dated as of
December 29, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which Agent and Lenders provide
Borrower with certain financial accommodations.
 
Borrower has requested that Agent and Lenders make certain amendments to the
Loan Agreement, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:
 
(a)          Annex A to the Loan Agreement is hereby amended as follows:
 
(i)             By adding the following defined terms in appropriate
alphabetical order:
 
“Amendment No. 6” means that certain Amendment No. 6 to Credit Agreement dated
as of November 10, 2010 by and among Borrower, SMP, SI, and Agent, and the
Lenders party thereto.
 
“Amendment No. 6 Effective Date” means November 10, 2010.
 
“Reloading Accordion” shall have the meaning assigned to such term in the US
Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
“Reloading Appraisal” shall have the meaning assigned to such term in the US
Credit Agreement.
 
(ii)            By amending and restating the defined terms “Additional
Amortizing Availability” and “Amortizing Availability” as follows:
 
“Additional Amortizing Availability” means (i) up to the lesser of (x)
US$750,000 or (y) the sum of (a) as to Eligible Real Estate purchased by
Borrower after the Amendment No. 6 Effective Date, fifty percent (50%) of the
Fair Market Value (or the Equivalent Amount in Dollars) of such Eligible Real
Estate and (b) as to Eligible Equipment purchased by Borrower after the
Amendment No. 6 Effective Date, 85% of the Net Orderly Liquidation Value (or the
Equivalent Amount in Dollars) of such Eligible Equipment as set forth in the
most recent appraisal prepared by an independent appraisal firm acceptable to
Agent (Agent agrees that Michael Fox International shall be deemed an acceptable
appraiser with respect to Borrower’s machinery and equipment); provided,
however, that Borrowing Availability arising solely under this clause (i)(y)
shall not exceed 50% of the total Borrowing Availability less (ii) one-twenty
fourth (and, after exercise of the Reloading Accordion option, one-twentieth) of
the amount determined under clause (i) for each full Fiscal Quarter occurring
after the purchase of such Eligible Real Estate or Eligible Equipment, as the
case may be.
 
“Amortizing Availability” means (A) US$291,000 less US$32,000 per Fiscal Quarter
commencing with the Fiscal Quarter ending March 31, 2011, plus (B) the
Additional Amortizing Availability, minus (C) an amount equal to (i) 50% of the
Fair Market Value of any Eligible Real Estate as of the Amendment No. 6
Effective Date or the date it is purchased by Borrower or 85% of the  Net
Orderly Liquidation Value of any Eligible Equipment of Borrower as of the
Amendment No. 6 Effective Date or the date it is purchased by Borrower, which is
the basis of Amortizing Availability, and which is subject to a loss, sale,
destruction or other disposition, less (ii) the product of one-twenty fourth of
the amount determined under the preceding clause (i) and the number of full
Fiscal Quarters that have occurred since the Amendment No. 6 Effective Date or
the purchase of such Eligible Real Estate or Eligible Equipment to the date of
such loss, sale, destruction or other disposition, as the case may be. In no
event, at any time, shall the amount included in Amortizing Availability based
upon the Fair Market Value of Eligible Real Estate exceed 50% of such Amortizing
Availability. Notwithstanding the foregoing, in the event that the Reloading
Accordion option is exercised under the US Credit Agreement, (a) clause (A) of
the definition of “Amortizing Availability” shall mean the sum of (i) 50% of the
Fair Market Value of Eligible Real Estate as set forth on the Reloading
Appraisal, plus (ii) 85% of the Net Orderly Liquidation Value of Eligible
Equipment as set forth on the Reloading Appraisal, minus (iii) one-twentieth of
the sum of subclauses (i) and (ii) of this sentence commencing with the Fiscal
Quarter ending immediately following the effective date of the Reloading
Accordion and (b) subclause (C)(ii) of the definition of “Amortizing
Availability” shall mean the product of one-twentieth of the amount determined
under the subclause (C)(i) and the number of full Fiscal Quarters that have
occurred since the effective date of the Reloading Appraisal or the purchase of
such Eligible Real Estate or Eligible Equipment to the date of such loss, sale,
destruction or other disposition, as the case may be.

 
2

--------------------------------------------------------------------------------

 
 
(iii)           By amending the term “Borrowing Base” by amending and restating
the last paragraph thereof as follows:
 
“in each case less any Reserves established by Agent at such time in its
reasonable credit judgment. Notwithstanding anything contained herein to the
contrary, for purposes of determining the Borrowing Base, (a) the value of
Eligible Inventory acquired by any Credit Party from any other Credit Party
shall be the lower of cost (determined on a first in, first out basis) or market
of either the selling Credit Party or the purchasing Credit Party, whichever is
lower and (b) the Net Orderly Liquidation Value of any Eligible Equipment or
Eligible Inventory and the Fair Market Value of any Eligible Real Estate may be
adjusted by Agent from time to time to reflect the results of the most recent
appraisal thereof.”
 
(iv)           By amending the term “Commitment Termination Date” by deleting
the year 2013 appearing therein and inserting the year 2014 in lieu thereof.
 
(b)         Exhibit 1.1(a)(i) is hereby deleted in its entirety and replaced
with Exhibit 1.1(a)(i) attached hereto.
 
3.           Conditions of Effectiveness.  This Amendment No. 6 shall become
effective upon satisfaction of the following conditions precedent: Agent shall
have received: (i) four (4) copies of this Amendment No. 6 executed by Borrower,
the other Credit Parties and Lenders, (ii) four (4) copies of the Third Amended
and Restated US Credit Agreement executed by the Credit Parties, the “Agent”
under the US Credit Agreement and the “Lenders” under the US Credit Agreement,
(iii) a non-refundable amendment fee in the amount of $25,000, which fee shall
be charged to the Loan Account (as such term is defined in the US Credit
Agreement) under the US Credit Agreement and (iv) such other certificates,
instruments, documents and agreements as may be required by Agent or its
counsel, each of which shall be in form and substance satisfactory to Agent and
its counsel.
 
4.           Representations and Warranties.  Borrower hereby represents and
warrants as follows:
 
(a)          This Amendment No. 6 and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrower in accordance with their respective terms.
 
(b)          Upon the effectiveness of this Amendment No. 6, Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment No. 6.

 
3

--------------------------------------------------------------------------------

 
 
(c)          No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 6.
 
(d)          The Borrower does not have any defence, counterclaim or offset with
respect to the Loan Agreement.
 
5.           Effect on the Loan Agreement.
 
(a)          Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement”, “hereunder,” “hereof,” “herein” or words of
like import shall mean and be referenced to the Loan Agreement as amended
hereby.
 
(b)          Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(c)          The execution, delivery and effectiveness of this Amendment No. 6
shall not operate as a waiver of any right, power or remedy of Agent or Lenders,
nor constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
6.           Governing Law.  This Amendment No. 6 shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
7.           Headings.  Section headings in this Amendment No. 6 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 6 for any other purpose.
 
8.           Counterparts; Facsimile.  This Amendment No. 6 may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.


[SIGNATURE PAGE FOLLOWS]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 6 has been duly executed as of the day
and year first written above.


SMP MOTOR PRODUCTS LTD.
 
By:
  
 
Name:
Title:



The following Persons are signatories to this Amendment No. 6 in their capacity
as Credit Parties and not as Borrower.


STANRIC, INC.
 
By:
  
 
Name:
 
Title:



STANDARD MOTOR PRODUCTS, INC.
 
By:
  
 
Name:
 
Title:



[Additional Signature Page to Follow]


Signature Page to Amendment No. 6 to Canadian Credit Agreement - 1933527

 
 

--------------------------------------------------------------------------------

 


GE CANADA FINANCE HOLDING COMPANY, as Agent and Lender
 
By:
  
 
Name:
Title:



BANK OF AMERICA, N.A., by its Canada Branch as Co-Syndication and Lender
 
By:
  
 
Name:
Title:



JPMORGAN CHASE BANK, N.A., Toronto Branch
 
By:
  
 
Name:
Title:



[Additional Signature Page to Follow]


Signature Page to Amendment No. 6 to Canadian Credit Agreement - 1933527

 
 

--------------------------------------------------------------------------------

 


WELLS FARGO FOOTHILL CANADA ULC
 
By:
  
 
Name:
Title:



WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
 
By:
  
 
Name:
Title:

 
Signature Page to Amendment No. 6 to Canadian Credit Agreement - 1933527

 
 

--------------------------------------------------------------------------------

 